 AMERICAN FACTORS COMPANY447AMERICANFACTORSCOMPANY,D/B/A 1MIL-KAY BOTTLING COMPANYAND BIRELEY'S BOTTLING COMPANYandSALES DRIVERS, HELPERS ANDBUILDING CONSTRUCTION DRIVERS, LOCAL UNION No. 859,INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OFAMERICA, AFL,PETITIONER.Case No. 10-RC-1659.March 4, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, a Georgia corporation, maintains its office andprincipal place of business in Atlanta, Georgia. It is engaged in thebottling, sale, and distribution of soft drinks, under franchise agree-ments with General Foods Corporation of Hollywood, California,and Mil-Kay Orange Corporation of America of St.. Louis, Missouri.Under its General Foods franchise; the Employer has the exclusiveright to bottle and distribute Bireley's Beverages within a radius ofabout 35 miles from Atlanta.These beverages are manufacturedfrom extracts supplied by General Foods. In the bottling process,the employer adds sugar, water, and carbonic gas, all of which arepurchased within the State of Georgia.These products are distrib-uted in bottles bearing the Bireley name and trade-mark, from truckswhich also bear the Bireley insignia.During the 12-month periodpreceding the date of the hearing, the Employer purchased Bireleyextracts, labels, and bottle caps amounting to more than $30,000.The Employer's Mil-Kay franchise gives it exclusive bottling anddistribution rights to Mil-Kay products in Atlanta and neighboringcounties.It is not required to use Mil-Kay insignia on its trucks,and in fact uses the same trucks mentioned above, from which Bireley'sBeverages are distributed; but all Mil-Kay drinks are marketed indistinctive bottles and cases.Mil-Ktiy extracts and related suppliesare purchased in St. Louis, Missouri,,and are shipped directly to theEmployer.During the 12-month period preceding the date of the hearing,the Employer's purchases originating outside Georgia amounted to1The name of the Employer appears as amended at the hearing,98 NLRB No. 67. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout $68,000.Its gross sales during this time were about $313,000,composed almost entirely of sales to grocery stores, cafes, and othersuch customers within the franchise areas.On the basis of thesefacts and the entire record in the case, we find that the Employer isan integral part of two multistate enterprises.Accordingly, we findthat it will effectuate the policies of the Act to assert jurisdictionover the Employer.2 Its motions to dismiss the petition on juris-dictional grounds are, therefore, denied.2.The labor organization involved claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) of the Act for the following reasons:The Petitioner seeks to represent eight route salesmen or driversallegedly employed by the Employer and engaged in the distributionof beverages within the city of Atlanta. It would exclude, as inde-pendent contractors, an equal number of route salesmen or, driverswho work for the Employer in rural distribution areas. TheEmployer asserts that the proposed unit is inappropriate because fiveof the eight persons sought by the Petitioner were, at the time of thehearing, independent contractors like the rural drivers, and becauseJanuary 10, 1952,The Employer also contends that if the Atlantadrivers are nevertheless held to be employees, the only appropriateunit must embrace both city and rural drivers.The record shows that the five route salesmen recently shifted toan independent contractor status have bought, or are preparing to buy,their own trucks and equipment.These five, like the rural drivers,purchase supplies of beverages for cash at the plant loading dock.Each is assigned a specific route and territory. The record shows thatthe Employer exercises no control over these drivers, beyond requiringthem to .sell a "satisfactory" amount of goods within their assignedterritories.Before the beginning of the. new relationship, they werepaid a guaranteed minimum ' salary, plus commissions. Since thechange, they have not been paid any salaries, and the Employer haswithheld no income taxes and has paid no unemployment insuranceor social security for them.Their only compensation is the differencebetween the price paid the Employer and the amount received fromthe customers for the distributed products .3The legislative history of the Act shows that Congress intendedthat the Board recognize as employees those who "work for wages or2 BaxterBro.v., 91 NLRB 1480: see, also.Rockford Coca-Cola Bottl,nqCo , 81 NLRB 579Rural drivers pay slightly less per case for beverages than the five city drivers. , ANItRICAN FACTORS COMPANY449salaries under direct supervision," and as independent contractorsthose who "undertake to do a job for a price, decide how the work willbe done, usually hire others to do the work, and depend for their incomenot upon wages, but upon the difference between what they pay forgoods, materials and labor and what they receive for the end result,that is, upon profit." 4Applying these standards to this case, we findthat all the rural drivers and a majority of the urban drivers own-their own trucks and equipment and receive no compensation fromthe Employer, and that their income depends on the difference betweenwhat they pay for beverages and what they receive from the cus-tomers.Their hours and their days of work are not fixed by theEmployer, they determine for themselves the order and the mannerin which routes are to be covered, they pay all taxes, license fees,and insurance required for their operations, and the Employer does notcarry them on any payroll.Upon these facts, we .find that theseurban drivers, like the rural drivers, are not employees but independ-ent contractors, and that, as the remaining urban drivers are, orshortly will be, independent contractors, no appropriate unit exists forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.The Petitioner contends that the change in relationship betweenthe urban drivers and the Employer is based solely upon the Em-ployer's desire to defeat the Petitioner's organizational activities.The Petitioner's claim is based essentially upon a charge that theEmployer is committing an unfair labor practice.We shall notattempt to determine whether the Employer is, in fact, so engaged.The appropriate remedies for such a chargq must be pursued underother provisions of the Act, not in a representation proceeding sUpon the foregoing facts and the entire record, we conclude thatthe route drivers petitioned for herein are not employees within themeaning of the Act.We shall, therefore, dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed. ,4 80th Cong, 1st Sess , House of Representatives Report No 245, April 11, 1947, p. 18SThe Times Herald Printing Company,94 NLRB 1785,Sinclair Refining Company,93NLRB 1115,Nelson-Ricks Creamery Company,89 NLRB 204.6Balaban&Katz(PrincessTheatie),87 NLRB 1071.